Citation Nr: 1023569	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-15 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1973 to 
December 1976 and from April 1977 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In connection with his appeal, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C., in April 2010.  A transcript of that 
proceeding is of record.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

The Veteran contends, and provided credible testimony in 
support of his claim, that service connection is warranted 
for posttraumatic stress disorder (PTSD) because it is 
related to the in-service stressors of seeing a fellow 
soldier crushed by a tank in April 1975 and witnessing scud 
missile attacks while stationed in Saudi Arabia, specifically 
in Riyadh.

The Board notes that the Veteran was not provided a VA 
examination and no VA medical opinions were obtained in 
connection with his claim.  VA is obliged to provide a VA 
examination or obtain a medical opinion when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) the evidence indicates that the current disability or 
symptoms may be associated with service or with another 
service-connected disability, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002); and also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

A VA psychiatric consult in July 2007, and a private medical 
assessment in November 2007, show diagnoses of PTSD.  

Service personnel records also confirm the Veteran was 
stationed in Saudi Arabia from January 1991 to April 1991, 
with the 50th General Hospital Unit.  As stated above, the 
Veteran contends that he witnessed scud missile attacks in 
Riyadh.  To support this contention, the Veteran's 
representative submitted an Information Paper by the Office 
of the Special Assistant for Gulf War Illnesses regarding 
Iraq's scud missiles fired during the 1990-1991 Gulf War, 
showing scuds were fired in missile attacks against the area 
of Riyadh during the timeframe in which the Veteran was 
stationed in Saudi Arabia.  Therefore, the Board finds that 
the incident occurred as reported by the Veteran and concedes 
the incident as a PTSD stressor. 

The record therefore reflects competent evidence of current 
PTSD, credible evidence establishing that the Veteran 
suffered an event in service, and credible testimony by the 
Veteran that his current PTSD may be associated with the 
aforementioned in-service stressors.  

The Board finds there is not sufficient medical evidence to 
make a decision.  Thus, the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
currently present PTSD.

The Board further notes that the record reflects that the 
April 1975 incident described by the Veteran in more detail 
at the Board hearing has not been verified.  Further 
development to attempt to verify this stressor should be 
completed before the Veteran is scheduled for a VA 
examination.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding, available records 
pertaining to post-service treatment or 
evaluation for PTSD.

2.  Based on the testimony provided at the 
Board hearing, the RO or the AMC should 
undertake all indicated development to 
verify the April 1975 stressor incident 
described by the Veteran.

3.  Then, the Veteran should be afforded a 
VA examination by psychiatrist or a 
psychologist to determine the nature and 
etiology of any currently present PTSD.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  
The examiner should be informed that the 
scud attacks claimed by the Veteran have 
been verified.  The examiner should also 
be informed of any other claimed stressors 
that have been verified.

Based upon the examination results and a 
review of the claims file, the examiner 
should provide an opinion with respect to 
any currently present PTSD as to whether 
there is a 50 percent or better 
probability that the disability is 
etiologically related to a verified 
service stressor.

The supporting rationale for all opinions 
expressed must be provided. 

4.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for PTSD 
in light of all pertinent evidence and 
legal authority.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


